                                                                     USDOJ-00441511
Case 3:19-cr-00001-TJC-PDB Document 43-5 Filed 08/16/19 Page 1 of 5 PageID 285
                                                                     USDOJ-00441512
Case 3:19-cr-00001-TJC-PDB Document 43-5 Filed 08/16/19 Page 2 of 5 PageID 286
                                                                     USDOJ-00441513
Case 3:19-cr-00001-TJC-PDB Document 43-5 Filed 08/16/19 Page 3 of 5 PageID 287
                                                                     USDOJ-00441514
Case 3:19-cr-00001-TJC-PDB Document 43-5 Filed 08/16/19 Page 4 of 5 PageID 288
                                                                     USDOJ-00441515
Case 3:19-cr-00001-TJC-PDB Document 43-5 Filed 08/16/19 Page 5 of 5 PageID 289
